Eschweiler, J.
The portions of the judgment appealed from must.be reversed by what has been held in the preceding cases, decided herewith (ante, pp. 486, 509, 511, 179 N. W. 801, 810, 811).
The cause of action for the improvident investment of plaintiff’s funds by the Trust Company in the original Zohr-laut loan was properly held to be barred by the statute of limitations prior to the commencement of the liquidation proceedings, and from what has been held in the preceding ■cases involving this same subject matter there can be no recovery for any part of such funds based upon the transaction of August 2, 1909, in the Zohrlaut loan.
The'cause of action which arose from the improper investment by the Trust Company of $1,000 of plaintiff’s money in the bonds of the Kaukauna Company on May Í0, 1906, was properly held by the trial court to be barred by the statute of limitations. Recovery was allowed plaintiff for damages arising from what was properly treated as a conversion in'July and August, 1912, by the Trust Company of plaintiff’s proportionate share of the money paid by the city of Kaukauna upon the bonds of the Kaukauna Company.' The original claim filed by plaintiff in the liquidation *515proceedings specifically referred, however, to the original investment of May 10, 1906, and claimed relief for such investment, together with interest thereon from May 12, 1912. This claim did not disclose from any express language, nor do we think that a proper inference could be drawn from such claim, that an assertion was made of a right to rely upon what must necessarily be considered as a new and independent cause of action by reason of the conversion in July and^August, 1912, of the moneys that were collected by the Trust Company on account of these bonds.
No prior claim, therefore, having been presented to the commissioner of banking in the liquidation proceedings proper for such separate and independent cause of action, it could not properly be made a part of the complaint in this action. The amendment to that effect should not have been allowed, and no relief can be afforded on such cause of action.
By the Court. — So much of the judgment as is appealed from is reversed, and the action remanded with.directions to modify the judgment in accordance with this opinion.
Siebecker, C. J., and Rosenberry, J., dissent.